 Case 2:17-cv-01490-GW-FFM Document 89 Filed 03/11/19 Page 1 of 4 Page ID #:1934



 1 GLANCY PRONGAY & MURRAY LLP
 2 LIONEL Z. GLANCY (#134180)
   ROBERT V. PRONGAY (#270796)
 3 EX KANO S. SAMS II (#192936)
 4 1925 Century Park East, Suite 2100
   Los Angeles, CA 90067
 5 Telephone: (310) 201-9150
 6 Facsimile: (310) 201-9160
   Email: esams@glancylaw.com
 7
 8 HOLZER & HOLZER, LLC
   COREY D. HOLZER
 9 MARSHALL P. DEES
10 1200 Ashwood Parkway, Suite 410
   Atlanta, Georgia 30338
11 Telephone: (770) 392-0090
12 Facsimile: (770) 392-0029
13 Lead Counsel for Lead Plaintiff
14                      UNITED STATES DISTRICT COURT
15                       CENTRAL DISTRICT OF CALIFORNIA
16
17 CHENG JIANGCHEN, individually            )   CASE NO.: 2:17-cv-01490-GW-FFM
18 and  on behalf of all others similarly
   situated,
                                            )
                                            )   JOINT STIPULATION
                                            )   REGARDING NOTICE OF
19                                          )   SETTLEMENT AND REQUEST TO
                                            )   TAKE HEARING ON MOTION TO
20                            Plaintiff,    )   DISMISS OFF CALENDAR
21               v.                         )
                                            )
22 RENTECH, INC., KEITH B.                  )
   FORMAN, and JEFFREY SPAIN                )
23                                          )
                                            )
24                                          )
                              Defendants.   )
25                                          )
                                            )
26                                          )

27
28
 Case 2:17-cv-01490-GW-FFM Document 89 Filed 03/11/19 Page 2 of 4 Page ID #:1935



 1
           WHEREAS, on December 7, 2018, the Court issued an Order Regarding Briefing
 2
     Schedule for Motion to Dismiss (“Order”);
 3
           WHEREAS, within the Order, the Court stated that Defendants may file a motion
 4
     to dismiss on January 11, 2019, Plaintiff may file an opposition to Defendants’ motion to
 5
     dismiss on February 8, 2019, Defendants may file a reply in support of Defendants’
 6
     motion to dismiss on March 1, 2019, and that Defendants may notice the hearing on
 7
     Defendants’ motion to dismiss for March 21, 2019, at 8:30 a.m.;
 8
           WHEREAS, the parties have filed the motion, opposition, and reply as contemplated
 9
     by the Court’s Order;
10
           WHEREAS, on February 28, 2019, the parties engaged in a private mediation session
11
     and have reached an agreement to settle this action;
12
           WHEREAS, the parties are in the process of preparing and drafting documents to
13
     effectuate the settlement reached in this action;
14
            WHEREAS, because this case is a securities class action, the parties will draft a
15
     motion for preliminary approval of the settlement;
16
           WHEREAS, in light of the settlement, the March 21, 2019 hearing set for Defendants’
17
     motion to dismiss is no longer necessary;
18
           WHEREAS, the parties anticipate that several weeks will be necessary to prepare and
19
     draft documents to effectuate the settlement;
20
           NOW, THEREFORE, Plaintiff and Defendants, by and through their respective
21
     counsel, hereby stipulate to, and ask the Court to approve, the following:
22
           1.     The hearing set for Defendants’ motion to dismiss on March 21, 2019 at 8:30
23
     a.m. is hereby vacated; and
24
           2.     The parties will file a motion for preliminary approval of the settlement on or
25
     before April 30, 2019, or will apprise the Court of the status of the drafting of the motion for
26
     preliminary approval of the settlement by such date.
27
28

                                                   1
                                          JOINT STIPULATION
 Case 2:17-cv-01490-GW-FFM Document 89 Filed 03/11/19 Page 3 of 4 Page ID #:1936



 1
     DATED: March 11, 2019   GLANCY PRONGAY & MURRAY LLP
 2
 3                           By:                /s/ Ex Kano S. Sams II
                                               Ex Kano S. Sams II
 4                                         Attorneys for Lead Plaintiff
                                                   Ichiro Ikuno
 5
 6 DATED: March 11, 2019     HOLZER & HOLZER, LLC

 7                           By:                /s/ Marshall P. Dees
                                                Marshall P. Dees
 8                                         Attorneys for Lead Plaintiff
                                                   Ichiro Ikuno
 9
10
11
     DATED: March 11, 2019   SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
12
                             By:                 /s/ Peter B. Morrison
13                                              Peter B. Morrison
                                             Attorneys for Defendants
14                                       Keith B. Forman and Jeffrey Spain
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                   JOINT STIPULATION
Case 2:17-cv-01490-GW-FFM Document 89 Filed 03/11/19 Page 4 of 4 Page ID #:1937



   1               PROOF OF SERVICE BY ELECTRONIC POSTING
   2        I, the undersigned say:
   3        I am not a party to the above case, and am over eighteen years old. On March
   4 11, 2019, I served true and correct copies of the foregoing document, by posting the

   5 document electronically to the ECF website of the United States District Court for the

   6 Central District of California, for receipt electronically by the parties listed on the

   7 Court’s Service List.

   8        I affirm under penalty of perjury under the laws of the United States of America
   9 that the foregoing is true and correct. Executed on March 11, 2019, at Los Angeles,

  10 California.

  11

  12                                               s/ Ex Kano S. Sams II
  13
                                                   Ex Kano S. Sams II

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
